DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 6, 9-18, 21-24, and 26 allowed.
REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 1 is the inclusion of a plurality of attachment mechanisms disposed about an exterior of the pan, the plurality of attachment mechanisms being configured to removably attach the pan to
a lower portion of the basket of the aerial work platform, each of the plurality of attachment mechanisms including a hook configured to engage a lower portion of a basket of an aerial work platform, a first strap attached to the hook, a cam buckle configured to receivably engage the first strap, and a second strap attached to the cam buckle and attached to an exterior of the pan; and a tensioning system disposed within an interior of the pan, the a tensioning system being configured to cooperate with the plurality of attachment mechanisms to hold the pan onto a lower portion of the basket of the aerial work platform, the tensioning system including a matrix of a plurality of rows of third straps along a major axis of the pan and a plurality of columns of fourth straps along a minor axis of the pan, the third and fourth straps being attached at their ends to the pan and to the second straps, the plurality of third straps being attached to the plurality of fourth straps at locations where the plurality of third straps intersect the 
	The primary reason for the allowance of claim 15 is the inclusion of removably attaching the pan to a lower portion of the basket of the aerial work platform with a plurality of attachment mechanisms disposed about an exterior of the pan, each of the plurality of attachment mechanisms including a hook configured to engage a lower portion of the basket of the aerial work platform, a first strap attached to the hook, a cam buckle configured to receivably engage the first strap, and a second strap attached to the cam buckle and attached to an exterior of the pan; and engaging a tensioning system disposed within an interior of the pan to cooperate with the plurality of attachment mechanisms to hold the pan onto a lower portion of the basket of the aerial work platform, the tensioning system including a matrix of a plurality of rows of third straps along a major axis of the pan and a plurality of columns of fourth straps along a minor axis of the pan, the third and fourth straps being attached at their ends to the pan and to the second straps, the plurality of third straps being attached to the plurality of fourth straps at locations where the plurality of third straps intersect the plurality of fourth straps. The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
	The primary reason for the allowance of claim 16 is the inclusion of disposing a plurality of attachment mechanisms about an exterior of the pan, the plurality of attachment mechanisms being configured to removably attach the pan to a lower portion of the basket of the aerial work platform, wherein disposing a plurality of attachment mechanisms about an exterior of the pan includes: attaching a first strap to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634